Wilkins, J.
This is a petition for a writ of mandamus to require the respondent mayor to sign the contract with the . petitioner for water main construction which is the *177subject of our opinion in Demos Brothers General Contractors, Inc. v. Springfield, decided this day, ante, 171. The judge, after hearing, entered an order dismissing the petition, and the petitioner excepted. As the contract is valid without the mayor’s signature, there is no occasion for a writ to issue. Amory v. Assessors of Boston, 306 Mass. 354, 357-358. Seney v. Board of Health of Northampton, 314 Mass. 272, 273.

Exceptions overruled.